Case 6:18-cv-00163-RAS-KNM Document 23 Filed 09/14/20 Page 1 of 2 PageID #: 1994




                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                           TYLER DIVISION

  STANLEY R. TILLEY, SR., #01629351                 §

  VS.                                               §                CIVIL ACTION NO. 6:18cv163

  DIRECTOR, TDCJ-CID                                §

                                       ORDER OF DISMISSAL
         Petitioner Stanley Renard Tilley, Sr., a state prisoner confined at the Eastham Unit within

  the Texas Department of Criminal Justice (TDCJ) proceeding pro se and in forma pauperis, filed

  this federal petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his

  judgment and sentence from Cherokee County, Texas.                  The petition was referred to

  United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact,

  conclusions of law, and recommendations for the disposition of the petition.

         On August 20, 2020, Judge Mitchell issued a Report, (Dkt. #20), recommending that

  Petitioner’s habeas petition be dismissed, with prejudice, and that Petitioner be denied a certificate

  of appealability sua sponte. A copy of this Report was sent to Petitioner at his address, with an

  acknowledgment card. Petitioner has filed timely objections, (Dkt. #22).

         Objections that simply rehash or mirror the underlying claims addressed in the Report are

  not sufficient to entitle the party to de novo review. See U.S. v. Morales, 947 F.Supp.2d 166, 171

  (D.P.R. 2013) (“Even though timely objections to a report and recommendation entitle the

  objecting party to de novo review of the findings, ‘the district court should be spared the chore of

  traversing ground already plowed by the Magistrate.’”) (internal citations omitted); see also Vega

  v. Artuz, 2002 WL 31174466 *1 (S.D. NY Sep. 2002) (unpublished) (“However, objections that

  are merely perfunctory responses argued in an attempt to engage the district court in a rehashing

                                                    1
Case 6:18-cv-00163-RAS-KNM Document 23 Filed 09/14/20 Page 2 of 2 PageID #: 1995




  of the same arguments set forth in the original petition will not suffice to invoke de novo review

  of the magistrate judge’s recommendations.”). Here, Petitioner’s objections to Judge Mitchell’s

  Report and Recommendation are an attempt to rehash his habeas claims.

          Nevertheless, the court has conducted a careful de novo review of the record and

  the Magistrate Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1)

  (District Judge shall “make a de novo determination of those portions of the report or

  specified proposed findings or recommendations to which objection is made.”).               Upon

  such de novo review, the court has determined that the Report of the United States

  Magistrate Judge is correct and Petitioner’s objections are without merit. Accordingly, it is

          ORDERED that Petitioner’s objections, (Dkt. #22), are overruled and the Report of the

  Magistrate Judge, (Dkt. #20), is ADOPTED as the opinion of the court. It is also

          ORDERED that the above-styled civil action is DISMISSED with prejudice. Moreover,

  it is

          ORDERED that Petitioner Tilley is DENIED a certificate of appealability sua sponte.

  Finally, it is

          ORDERED that any and all motions which may be pending in this civil action are hereby

  DENIED.
                   .   SIGNED this the 14th day of September, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
